      Case: 1:19-cv-06247 Document #: 6 Filed: 01/21/20 Page 1 of 1 PageID #:22




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

RAMIRO RODRIGUEZ (2018-0430005),                 )
                                                 )
               Plaintiff,                        )
                                                 )           No. 19 C 6247
       v.                                        )
                                                 )           Judge Sara L. Ellis
DEPUTY GUYTON, et al.,                           )
                                                 )
               Defendants.                       )

                                             ORDER

         By Order of October 17, 2019, the Court dismissed Plaintiff’s complaint without
prejudice for failure to state a federal claim. Doc. 5. At that time, the Court advised Plaintiff
that failure to submit a proposed amended complaint by November 29, 2019, would result in
summary dismissal of this matter on the understanding that Plaintiff intended to pursue these
claims in state court or in his already pending federal lawsuit arising from the same incident, if
appropriate. To date, the Court has not received a proposed amended complaint. Therefore, the
Court dismisses this case without prejudice. Case closed.

Date: January 21, 2020                                       /s/ Sara L. Ellis
